Prospectus Supplement 1/06 dated January 23, 2006 to: PUTNAM PRIME MONEY MARKET FUND Prospectuses dated January 30, 2005 The last sentence in the first paragraph of the section How do I buy fund shares? is replaced with the following: Purchase orders for shares are only accepted on days the fund is open for business and must be received by 5:00 p.m. Eastern Time to be processed that day. The last two sentences in the second paragraph in the section How does the fund price its shares are replaced with the following: On any day when the Bond Market Association (BMA) recommends that the securities markets close early, the fund may value its shares as of or prior to the BMA recommended closing time rather than at 5:00 p.m. If the fund does so, purchase and redemption orders received by 5:00 p.m., but after the time the fund values its shares will be processed when the fund next values its shares (typically at 5:00 p.m.) the next business day.
